TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00384-CV


                    Michael V. Wright and Phyllis F. Wright, Appellants

                                                v.

                                  State Farm Lloyds, Appellee




         FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
    NO. 15-1042-C368, THE HONORABLE RICK J. KENNON, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellants’ brief on appeal was originally due October 30, 2020. On counsel’s

motions, the time for filing was extended to January 22, 2021. Counsel has now filed a fourth

motion, requesting that the Court extend the time for filing appellants’ brief to February 22. We

grant the motion for extension of time and order appellants to file a brief no later than

February 22, 2021. No further extension of time will be granted and failure to comply with this

order may result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on February 3, 2021.



Before Chief Justice Byrne, Justices Baker and Smith